Citation Nr: 0021987	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-16 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The appellant served on active duty from August 1955 to June 
1957 and had additional periods of active duty for training 
with the Naval Reserve both before and after his active duty 
period.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1998 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant and his wife testified before the undersigned 
member of the Board on May 18, 2000 and a transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

1. The appellant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
of service connection for bilateral hearing loss is 
plausible.

2. The appellant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
of service connection for tinnitus is plausible.


CONCLUSIONS OF LAW

1. The claim of entitlement to service connection for 
bilateral hearing loss is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2. The claim of entitlement to service connection for 
tinnitus is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded(i.e., plausible) 
claims.  More recently, the Court issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records show that he was 
treated several times in service for wax accumulation in his 
ears.  There is no record of an audiological examination in 
service, and his service records show normal hearing.  The 
appellant testified that he was repeatedly exposed to loud 
noises including the ship's guns while serving on board a 
destroyer and a destroyer escort.  There is no indication of 
exposure to loud noises after the appellant left service.  
The appellant has been diagnosed with bilateral hearing loss 
and tinnitus both by VA examination in February 1997 and by 
several private physicians in 1996 and 1997.  One of the 
private physicians offered his opinion that in all 
likelihood, the appellant's hearing loss is secondary to 
noise exposure in service.  The VA examiner provided no 
etiology for the hearing loss or tinnitus.

The Board finds sufficient evidence that the appellant 
currently suffers from bilateral hearing loss and tinnitus.  
The report of VA examination form February 1997 and the 
letters from two private physicians clearly establish the 
existence of current bilateral hearing loss and tinnitus.  
Therefore, the Board finds that the first element of a well 
grounded claim has been met.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records do not show any medical evidence of hearing loss, but 
the appellant has credibly testified that he was exposed to 
loud noises in service.  Additionally, the medical records do 
show that the appellant was complaining of a problem related 
to his ears that was diagnosed as wax accumulation.  For the 
purposes of determining a well grounded claim, the Board will 
presume the credibility of the evidence in the appellant's 
favor.  Therefore, the second element of a well grounded 
claim has been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is an 
opinion from the appellant's private physician that in all 
likelihood, the appellant's current hearing loss and tinnitus 
was caused by exposure to loud noise in service.  This 
statement is sufficient to meet the third requirement for a 
well grounded claim.  Therefore, the Board finds that the 
third element of a well grounded claim has been met.  Id.

Accordingly, the Board finds that the appellant has presented 
a well grounded claim of service connection for bilateral 
hearing loss and tinnitus.  38 U.S.C.A. § 5107(a) (West 
1991).


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is well grounded.

The claim of entitlement to service connection for tinnitus 
is well grounded.


REMAND

Since the appellant's claims of service connection for 
bilateral hearing loss and tinnitus are well grounded, VA has 
a duty to assist the appellant.  38 U.S.C.A. § 5107(a).

The appellant testified that he spent time in the Fleet 
Reserve based in Providence, Rhode Island.  The appellant's 
personnel and medical records should be requested from the 
reserves.  Additionally, the appellant should be afforded 
another VA examination to determine the extent of his hearing 
loss and to obtain an opinion as to the etiology of the 
appellant's hearing loss and tinnitus.

Therefore, the Board will REMAND this case to the RO for the 
following development:

1. The appellant should be requested to 
identify all sources of treatment 
received for his hearing loss and 
tinnitus, and to furnish signed 
authorizations for release to the VA 
of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should 
then be requested.  The RO is 
specifically instructed to obtain the 
appellant's personnel and medical 
records from the Naval Reserve or 
Fleet Reserve based in Providence, 
Rhode Island.  All records obtained 
should be added to the claims folder.

2. The RO should then schedule the 
appellant for a VA examination for his 
bilateral hearing loss and tinnitus.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  All necessary tests 
should be conducted, and the examiner 
should review the results of any 
testing prior to completion of the 
report.  The examiner is specifically 
instructed to determine, if possible, 
the etiology of any hearing loss and 
tinnitus, and whether it is more 
likely, less likely or as likely as 
not that his current disability is 
related to service.

3. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the foregoing 
development actions have been 
conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, 
special studies or adequate responses 
to the specific opinions requested, 
the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it 
is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes."); Green v. 
Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. 
Brown, 6 Vet. App. 

4. Thereafter, the RO should review the 
claims of entitlement to service 
connection for bilateral hearing loss 
and tinnitus based on all the evidence 
in the claims file.  The RO must 
provide a complete rationale for its 
decision.

5. If the decision remains unfavorable, 
the appellant should be provided with 
a Supplemental Statement of the case 
(SSOC) and afforded a reasonable 
period of time in which to respond.  
The SSOC should provide any additional 
pertinent laws and regulations for all 
determinations made by the RO, 
including rationales for all decisions 
made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
appellant needs to take no action until so informed.

The appellant is advised that he should assist the RO and 
that failure to cooperate or to report for any scheduled 
examination may result in an adverse decision.  See 38 C.F.R. 
§§ 3.158, 3.655 (1999) and Wood v. Derwinski, 1 Vet. 
App. 191, 193 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 


- 7 -


